160 U.S. 556 (1896)
MISSOURI PACIFIC RAILWAY COMPANY
v.
FITZGERALD.
No. 627.
Supreme Court of United States.
Submitted December 9, 1895.
Decided January 18, 1896.
ERROR TO THE SUPREME COURT OF THE STATE OF NEBRASKA.
*567 Mr. J.M. Woolworth, Mr. J.W. Deweese, and Mr. F.M. Hall for the motion to dismiss.
*568 Mr. John F. Dillon, Mr. Winslow S. Pierce, and Mr. B.P. Waggener, opposing.
*574 MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court
Was any title, right, privilege or immunity under the Constitution or any statute of, or authority exercised under, the United States, specially set up or claimed by plaintiff in error, denied by the decision of the state court?
*575 An assignment of errors cannot be availed of to import questions into a cause which the record does not show were raised and passed on in the court below, but we may refer to such assignment by way of convenience to ascertain the contentions of plaintiff in error.
Of the errors assigned here those which do not involve matters purely within the jurisdiction of the state courts may be grouped as follows:
That the Supreme Court of Nebraska erred 
First. In that the court decided against a right set up by plaintiff in error, under the act of Congress of March 3, 1875, entitled "An act granting to railroads the right of way through the public lands of the United States," 18 Stat. 482, c. 152, by its refusal to allow damages for the failure of the Construction company to properly comply with the act.
Second. In that the court in maintaining jurisdiction decided against the claim of plaintiff in error that by reason of process of garnishment in attachment against the Missouri Pacific company, in the action brought by Fitzgerald against the Construction company to recover an amount alleged to be due him individually, in the state court and removed into the Circuit Court, the Circuit Court acquired exclusive jurisdiction and custody of the fund or moneys due from the Missouri Pacific company to the Construction company, and of any controversy in respect thereof.
Third. In that the court in appointing a receiver of the Construction company to collect the amount of the decree against the Missouri Pacific company, and disburse the same under the direction of the court, decided against the claim of plaintiff in error that a receiver appointed by the Circuit Court in the cause therein pending in favor of the Kansas and Colorado Pacific Railway Company and against the Construction company was entitled to the possession of the latter's assets.
Fourth. In that the court in exercising jurisdiction, notwithstanding the cause had been wrongfully remanded by the Circuit Court, decided against the claim of plaintiff in error that the cause had been properly removed. And *576 herein also that the court in maintaining jurisdiction decided against the claim of plaintiff in error that the state district court erred in denying its application to remove.
1. We repeat what we said in California Powder Works v. Davis, 151 U.S. 389, 393, that "it is axiomatic that, in order to give this court jurisdiction on writ of error to the highest court of a State in which a decision could be had, it must appear affirmatively, not only that a Federal question was presented for decision by the highest court of the State having jurisdiction, but that its decision was necessary to the determination of the cause, and that it was actually decided or that the judgment as rendered could not have been given without deciding it. And where the decision complained of rests on independent ground, not involving a Federal question and broad enough to maintain the judgment, the writ of error will be dismissed by this court without considering any Federal question that may also have been presented." Eustis v. Bolles, 150 U.S. 361, and cases cited.
In the case at bar, the state court did not decide a Federal question in this connection, but its decision rested on an independent ground broad enough to sustain the judgment.
The contention of plaintiff in error was that, although the contract between the Denver company and the Construction company required the Denver company to secure the right of way, it was understood that when the Missouri Pacific company and the Construction company entered into their contract the Construction company should use the name of the Denver company, exercise its power of eminent domain, comply with the act of Congress, and secure the right to build the road over the public lands; that the Construction company failed to secure the lawful right of way as to a portion of the road; that the Missouri Pacific company should be allowed a deduction for each and every mile so situated; and that the controversy in this regard depended upon a right construction of the act of Congress. It would seem that this dispute between the parties turned on whether the Construction company had failed in its duty to the Missouri Pacific company, and not on any difference between them as to the proper *577 meaning of the act, but it is sufficient to say that the validity of the act of Congress was not questioned, and that the decision of the state courts denied no right claimed under it. The finding of fact was that about fifteen miles of road was laid out over government land, and that no maps were filed with the Secretary of the Interior, showing the lines of way thereon, though they were filed with the local land officers. In Real v. Hollister, 20 Nebraska, 112, it was decided that in an action for breach of the covenant for quiet enjoyment, the plaintiff must allege and prove that he had been turned out of possession, or had yielded to a paramount title, and, applying that doctrine in this case, the state courts held that the Missouri Pacific company could not maintain its claim for damages, because its possession had not been disturbed or its title questioned. Fitzgerald v. Fitzgerald &c. Construction Co., 41 Nebraska, 374, 451.
2. The answer and plea of the Missouri Pacific company to Mrs. Fitzgerald's petition for an order of revivor and the appointment of a receiver filed January 29, 1895, set up that on December 24, 1888, which was the same day that he instituted this suit as a stockholder, Fitzgerald brought an action against the Construction company to recover an amount alleged to be due him; that notice of garnishment was served on the Missouri Pacific company; that the cause was then removed into the Circuit Court, and there Fitzgerald recovered judgment; and that control over the indebtedness of the Missouri Pacific company to the Construction company and of the accounting between them was thus transferred to the Circuit Court.
The matter of the garnishment proceedings was referred to in the original answer of the Missouri Pacific company filed in this cause January 19, 1889, but the position now taken was put forward for the first time in the answer and plea to Mrs. Fitzgerald's petition in the Supreme Court. Apart, however, from the objection that the course of proceedings could not be obstructed in this way at so late a date and in the court of appellate jurisdiction, the position cannot be maintained, for it was not made to appear but that the *578 notice of garnishment may have been issued and served after jurisdiction had attached in this suit; and, moreover, it did not appear that the garnishment process was prosecuted or that any order or judgment charging the Missouri Pacific company was rendered. Under sections 224 and 225 of the Code of Nebraska, (Comp. Stat. Neb. 1895, 1170, 1171,) the garnishee must deliver the property of the defendant in the action or pay the money due, as disclosed on his examination, into court, or give bond that the amount shall be paid or the property be forth-coming, as directed by the court, or if the garnishee fail to appear and answer, or his disclosure is not satisfactory, or he fail to comply with the order of the court, etc., the plaintiff may proceed against him by action and recover judgment as in other cases, defendant being substituted as plaintiff when plaintiff is satisfied.
The Supreme Court of Nebraska disposed of this objection by saying "that the attachment proceeding was evidently abandoned in the Circuit Court, where the record shows an ordinary judgment for damages, unaccompanied by an order against the Missouri Pacific Company as garnishee."
We are unable to perceive that that court in declining to entertain the objection so passed upon a Federal question as to furnish ground for the interposition of this court.
3. By the amended petition filed May 4, 1891, the appointment of a receiver was prayed, but the judgment of the District Court was rendered December 28, 1891, for $429,573.43, to be paid to the clerk of the court to abide its further order, execution to issue on failure of payment.
The cause having been taken to the Supreme Court by appeal, judgment was there rendered, June 26, 1894, for $764,942.08, with interest from December 24, 1893, and the cause remanded to the district court with instructions to enforce the collection of said judgment, and to appoint a receiver to collect and pay out the proceeds thereof and of such other assets of the Construction company as might be within the jurisdiction of the court. December 30, 1894, pending an application for a rehearing, Fitzgerald died, and Mrs. Fitzgerald, having been appointed special administratrix *579 of his estate, filed, January 15, 1895, her petition for an order of revivor, and also that a receiver be appointed by the Supreme Court.
January 5, 1895, a rehearing was granted, and on April 4, the Supreme Court entered the order of revivor, and modified its former judgment by reducing the amount to $300,906.33. And on April 6, 1895, the court appointed a receiver, having reviewed and overruled the Pacific company's objections thereto presented by its answer and plea to Mrs. Fitzgerald's application. 62 N.W. Rep. 899, 910.
July 2, 1891, the Kansas and Colorado Pacific Railway Company brought its action in the state district court against the Construction company with garnishee notice to the Missouri Pacific company, which cause was removed into the Circuit Court on July 3, 1891. January 12, 1895, the Kansas company filed an amended and supplemental complaint, and a receiver was appointed by the Circuit Court, the district judge presiding.
As the state courts had been in possession of the res for years before January 12, 1895, when, pending the modification by the Supreme Court of its judgment of June 26, 1894, the Circuit Court permitted the amended and supplemental complaint to be filed by the Kansas company against the Construction company, and thereupon appointed a receiver, the Supreme Court of Nebraska held that the rule that the court which first acquires jurisdiction of the subject-matter of an action will retain it until the controversy is finally determined applied, and that the appointment of a receiver by the Circuit Court was under the circumstances ineffectual to divest the control of the Supreme Court over the assets of the Construction company or defeat its right to enforce its judgment in the accounting.
In our opinion the Supreme Court in so holding denied no Federal right of the Missouri Pacific company.
4. It is contended that by its judgment the Supreme Court affirmed the order of the state district court denying the application to remove, and that that order was erroneous. But as the Missouri Pacific company, notwithstanding such denial, *580 filed the record in the Circuit Court, and the cause proceeded in that court to final hearing, when it was remanded, and as the state court in the meantime awaited the action of the Circuit Court, the order worked no prejudice, and if any error were committed in that regard, it became wholly immaterial.
5. We are thus brought to the remaining and most important question arising on this motion.
Under the act of Congress of March 3, 1887, c. 373, 24 Stat. 552, 553, as reënacted for the purpose of correcting the enrolment, by the act of August 13, 1888, c. 866, 25 Stat. 433, 435, is the order of the Circuit Court remanding the cause to the state court open to review on this writ of error? If not, then we cannot take jurisdiction to revise the proceedings of the state court. Nor can the inquiry be affected by the fact that a motion to remand had been previously made and denied. That order was subject to reconsideration, as the question of jurisdiction always is, until final judgment, and, indeed, it was the duty of the Circuit Court under the statute, if it appeared at any time that jurisdiction was lacking, to dismiss or remand as justice might require. 18 Stat. 470, c. 137, § 5.
Prior to the passage of the act of March 3, 1875, just cited, an appeal or writ of error would not lie to review an order of the Circuit Court remanding a suit which had been removed because such an order was not a final judgment or decree. This was expressly held in Railroad Company v. Wiswall, 23 Wall. 507, decided at October term, 1874, and it was also ruled that the remedy was by mandamus. But by the last paragraph of section 5 of the act of March 3, 1875, c. 137, 18 Stat. 470, it was provided that "the order of said Circuit Court dismissing or remanding said cause to the state court shall be reviewable by the Supreme Court on writ of error or appeal as the case may be."
By section 6 of the act of March 3, 1887, however, this paragraph was expressly repealed, and by the last paragraph of section 2 it was enacted that: "Whenever any cause shall be removed from any state court into any Circuit Court of the United States, and the Circuit Court shall decide that the cause was improperly removed, and order the same to be remanded *581 to the state court from whence it came, such remand shall be immediately carried into execution, and no appeal or writ of error from the decision of the Circuit Court so remanding such case shall be allowed."
These provisions were referred to by Mr. Chief Justice Waite in Morey v. Lockhart, 123 U.S. 56, 57, and the Chief Justice said:
"It is difficult to see what more could be done to make the action of the Circuit Court final, for all the purposes of the removal, and not the subject of review in this court. First, it is declared that there shall be no appeal or writ of error in such a case, and then, to make the matter doubly sure, the only statute which ever gave the right of such an appeal or writ of error is repealed."
It was subsequently decided in the case of In re Pennsylvania Company, 137 U.S. 451, 454, that the power to afford a remedy by mandamus when a cause, removed from a state court, is improperly remanded, was taken away by the acts of March 3, 1887, and August 13, 1888.
Adverting to the clause just quoted from section 2 of those acts, Mr. Justice Bradley said:
"In terms, it only abolishes appeals and writs of error, it is true, and does not mention writs of mandamus; and it is unquestionably a general rule, that the abrogation of one remedy does not affect another. But in this case, we think it was the intention of Congress to make the judgment of the Circuit Court remanding a cause to the state court final and conclusive. The general object of the act is to contract the jurisdiction of the Federal courts. The abrogation of the writ of error and appeal would have had little effect in putting an end to the question of removal, if the writ of mandamus could still have been sued out in this court. It is true that the general supervisory power of this court over inferior jurisdictions is of great moment in a public point of view, and should not, upon light grounds, be deemed to be taken away in any case. Still, although the writ of mandamus is not mentioned in the section, yet the use of the words `such remand shall be immediately carried into execution,' in addition to the prohibition *582 of appeal and writ of error, is strongly indicative of an intent to suppress further prolongation of the controversy by whatever process. We are, therefore, of opinion that the act has the effect of taking away the remedy by mandamus as well as that of appeal and writ of error."
We see no reason for reconsidering these conclusions and it may be regarded as settled that an order of the Circuit Court remanding a cause cannot be reviewed in this court by any direct proceeding for that purpose.
If a state court proceeds to judgment in a cause notwithstanding an application for removal, its ruling in retaining the case will be reviewable here after final judgment under § 709 of the Revised Statutes. Stone v. South Carolina, 117 U.S. 430.
If a case be removed to the Circuit Court and a motion to remand be made and denied, then after final judgment the action of the Circuit Court in refusing to remand may be reviewed here on error or appeal. Graves v. Corbin, 132 U.S. 571.
If the Circuit Court and the state court go to judgment, respectively, each judgment is open to revision in the appropriate mode. The Removal cases, 100 U.S. 457.
But if the Circuit Court remands a cause and the state court thereupon proceeds to final judgment, the action of the Circuit Court is not reviewable on writ of error to such judgment.
A state court cannot be held to have decided against a Federal right when it is the Circuit Court, and not the state court, which has denied its possession.
The Supreme Court of Nebraska rightly recognized the courts of the United States to be the exclusive judges of their own jurisdiction and declined to review the order of the Circuit Court.
As under the statute a remanding order of the Circuit Court is not reviewable by this court on appeal or writ of error from or to that court, so it would seem to follow that it cannot be reviewed on writ of error to a state court, the prohibition being that "no appeal or writ of error from the decision of the Circuit Court remanding such cause shall be allowed." *583 And it is entirely clear that a writ of error cannot be maintained under section 709 in respect of such an order where the state court has rendered no decision against a Federal right but simply accepted the conclusion of the Circuit Court.
We regard this result as intended by Congress, in effectuation of the object of the act of March 3, 1887, to restrict the jurisdiction of the Circuit Court and to restrain the volume of litigation, which, through the expansion of Federal jurisdiction in respect to the removal of causes, had been pouring into the courts of the United States. Smith v. Lyon, 133 U.S. 315; In re Pennsylvania Company, 137 U.S. 451; Fisk v. Henarie, 142 U.S. 459, 467.
So far as the mere question of the forum was concerned, Congress was manifestly of opinion that the determination of the Circuit Court that jurisdiction could not be maintained should be final, since it would be an uncalled for hardship to subject the party who, not having sought the jurisdiction of the Circuit Court, succeeded on the merits in the state court, to the risk of the reversal of his judgment, not because of error supervening on the trial, but because a disputed question of diverse citizenship had been erroneously decided by the Circuit Court; while as to applications for removal on the ground that the cause arose under the Constitution, laws, or treaties of the United States, that this finality was equally expedient as questions of the latter character if decided against the claimant would be open to revision under section 709, irrespective of the ruling of the Circuit Court in that regard in the matter of removal.
It must be remembered that when Federal questions arise in causes pending in the state courts, those courts are perfectly competent to decide them, and it is their duty to do so.
As this court, speaking through Mr. Justice Harlan, in Robb v. Connolly, 111 U.S. 624, 637, said: "Upon the state courts, equally with the courts of the Union, rests the obligation to guard, enforce, and protect every right granted or secured by the Constitution of the United States and the laws made in pursuance thereof, whenever those rights are involved in any suit or proceeding before them; for the judges of the state courts *584 are required to take an oath to support that Constitution, and they are bound by it, and the laws of the United States made in pursuance thereof, and all treaties made under their authority, as the supreme law of the land, `anything in the Constitution or laws of any State to the contrary notwithstanding.' If they fail therein, and withhold or deny rights, privileges, or immunities secured by the Constitution and laws of the United States, the party aggrieved may bring the case from the highest court of the State in which the question could be decided to this court for final and conclusive determination."
Writ of error dismissed.